DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindahl et al (US 2012/0053710 A1) in view of Koguchi et al (US 5,350,882).
Regarding claim 1, Lindahl et al disclose a fade device comprising:
a crossfader with a slider control, the mixer and the crossfader coupled together via a processor (Lindahl; Fig 2); a rotary control connected to the processor (Lindahl; Fig 2; interface 16 connected to processor; Para [0022]); a mixer for receiving a first audio input, a second audio input (Lindahl; Fig 2; mixer 30; Para [0036]), and one of a) the signal delayed in time or b) the signal that is a prediction of future slider movement (Lindahl; Fig 2; mixer 30; Para [0037]); and, a mixer output for combining an audio signal derived from the first audio input and an audio signal derived from the second audio input (Lindahl, Fig 2; mixer 30; Para [0037]); but do not expressly disclose wherein the gain of at least one of the derived signals is delayed or accelerated by action of the rotary control; a first direction of rotary control movement for applying latency to a slider signal where the application of latency creates a signal that is delayed in time; a second direction of rotary control movement for applying acceleration to the slider signal where the application of acceleration creates a signal that is a prediction of future slider movement. However, in the same field of endeavor, Koguchi et al disclose a device comprising a first direction of rotary control movement for applying latency to a slider signal where the application of latency creates a signal that is delayed in time (Koguchi; Fig 6; reverse direction is reverse in time for data which is interpreted as latency); a second direction of rotary control movement for applying acceleration to the slider signal where the application of acceleration creates a signal that is a prediction of future slider movement (Koguchi; Fig 6; forward direction is forward in time for data which is interpreted as prediction of future) wherein the gain of at least one of the derived signals is delayed or accelerated by action of the rotary control (Koguchi et al; col12; lines 50-60). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the rotary control taught by Koguchi as control in the device taught by Lindahl. The motivation to do so would have been to enhance the performance of the device.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al (US 2010/0230179 A1) in view of Koguchi et al (US 5,350,882).
Regarding claim 2, Uchiyama et al disclose a fade device comprising:
a crossfader and mixer interconnected via a processor (Uchiyama et al; Fig 2; Para [0072]); a crossfader slider control for generating slider signals indicative of slider positions (Uchiyama et al; Fig 2; Para [0076]); a rotary control connected to the processor (Uchiyama et al; Fig 7; rotary 703 connected to control block 707); a mixer for receiving a first audio input, a second audio input (Uchiyama et al; Fig 2; Para [0076]), and one of a) the delayed slider position signal or b) the predicted future slider position signal (Uchiyama et al; Fig 6; output of speed control portion is interpreted as delayed or predicted position); and, a mixer output for combining an audio signal derived from the first audio input and an audio signal derived from the second audio input (Uchiyama et al; Fig 2; Para [0075]); wherein the gain of at least one of the derived signals is controlled by the delayed slider position signal or the predicted future slider position signal (Uchiyama et al; Fig 2; Para [0046]) but do not expressly disclose a first direction of rotary control movement for creating a slider signal that delays slider position with respect to an actual slider position; a second direction of rotary control movement for creating a slider signal that predicts a future slider position signal with respect to an actual slider position. However, in the same field of endeavor, Koguchi et al disclose a device comprising a first direction of rotary control movement for creating a slider signal that delays slider position with respect to an actual slider position (Koguchi; Fig 6; reverse direction is reverse in time for data which is interpreted as latency); a second direction of rotary control movement for creating a slider signal that predicts a future slider position signal with respect to an actual slider position (Koguchi; Fig 6; forward direction is forward in time for data which is interpreted as prediction of future). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the rotary control taught by Koguchi as control in the device taught by Uchiyama. The motivation to do so would have been to improve the effect on the audio signal.

Claims 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al (US 2010/0230179 A1) in view of Koguchi et al (US 5,350,882) and further in view of Anderson et al (US 2016/0070275 A1).
Regarding claim 3, Uchiyama et al in view of Koguchi et al disclose the fade device of claim 2, but do not expressly disclose further comprising: a processor main motion buffer; main motion buffer content indicating a sequence of actual slider positions and the times therebetween; and, third derivatives of position versus time used in the prediction of future slider position. However, in the same field of endeavor, Anderson et al discloses a device comprising further comprising: a processor main motion buffer (Anderson et al; Para [0069]); main motion buffer content indicating a sequence of actual slider positions and the times therebetween (Anderson et al; Para [0071]); and, third derivatives of position versus time used in the prediction of future slider position (Anderson et al; Para [0061]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the rotary control taught by Anderson as control in the device taught by Uchiyama. The motivation to do so would have been to improve the regulating mechanism of the device.

Regarding claim 4, Uchiyama et al in view of Koguchi et al and further in view of Anderson disclose the fade device of claim 3, but do not expressly disclose further comprising: a delayed slider position buffer; and, the delayed slider position buffer containing position versus time information based on a delayed recording of the actual slider position versus time. However, in the same field of endeavor, Anderson et al discloses a device further comprising: a delayed slider position buffer; and, the delayed slider position buffer containing position versus time information based on a delayed recording of the actual slider position versus time (Anderson et al; Para [0074]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the rotary control taught by Anderson as control in the device taught by Uchiyama. The motivation to do so would have been the reduction of noise in the device

Regarding claim 5, Uchiyama et al in view of Koguchi et al and further in view of Anderson disclose the fade device of claim 4, but do not expressly disclose wherein: the delayed slider position buffer is used to control multiple sets of MIDI output parameters within subdivisions of a maximum range available according to settings contained within the processor. However, in the same field of endeavor, Anderson et al discloses a device wherein: the delayed slider position buffer is used to control multiple sets of MIDI output parameters within subdivisions of a maximum range available according to settings contained within the processor (Anderson et al; Para [0068]; rotary encoder position detection controls the sound effect). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the rotary control taught by Anderson as control in the device taught by Uchiyama. The motivation to do so would have been to reduce energy consumption of the device.

Regarding claim 6, Uchiyama et al in view of Koguchi et al and further in view of Anderson disclose the fade device of claim 4, but do not expressly disclose wherein: the delayed slider position buffer is used to control multiple sets of parameters of a digital audio processor within subdivisions of a maximum range available according to settings contained within the processor. However, in the same field of endeavor, Anderson et al discloses a device wherein: the delayed slider position buffer is used to control multiple sets of parameters of a digital audio processor within subdivisions of a maximum range available according to settings contained within the processor (Anderson et al; Para [0072]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the rotary control taught by Anderson as control in the device taught by Uchiyama. The motivation to do so would have been to increase the efficiency of the control signal transmission.

Regarding claim 7, Uchiyama et al in view of Koguchi et al and further in view of Anderson disclose the fade device of claim 4, but do not expressly disclose wherein: the delayed slider position buffer is used to produce a control voltage output according to settings contained within the processor. However, in the same field of endeavor, Anderson et al discloses a device comprising wherein: the delayed slider position buffer is used to produce a control voltage output according to settings contained within the processor (Anderson et al; Para [0075]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the rotary control taught by Anderson as control in the device taught by Uchiyama. The motivation to do so would have been to increase the speed of the control signal transmission.

Regarding claim 8, Uchiyama et al in view of Koguchi et al and further in view of Anderson disclose the fade device of claim 4, but do not expressly disclose wherein: the delayed slider position buffer is used to control the gain of at least one of the derived signals. However, in the same field of endeavor, Anderson et al discloses a device comprising wherein: the delayed slider position buffer is used to control the gain of at least one of the derived signals (Anderson et al; Para [0075]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the rotary control taught by Anderson as control in the device taught by Uchiyama. The motivation to do so would have been to reduce the size of the device.

Regarding claim 9, Uchiyama et al in view of Koguchi et al and further in view of Anderson disclose the fade device of claim 3, but do not expressly disclose further comprising: a future slider position buffer; and, the future slider position buffer containing position versus time information based on a predicted version of recorded future movement. However, in the same field of endeavor, Koguchi et al disclose a device further comprising: a future slider position buffer (Koguchi; Fig 6); and, the future slider position buffer containing position versus time information based on a predicted version of recorded future movement (Koguchi; Fig 6; forward direction is forward in time for data which is interpreted as prediction of future). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the rotary control taught by Koguchi as control in the device taught by Uchiyama. The motivation to do so would have been to improve the effect on the audio signal.

Regarding claim 10, Uchiyama et al in view of Koguchi et al and further in view of Anderson disclose the fade device of claim 9, but do not expressly disclose wherein: the future slider position buffer is used to control multiple sets of MIDI output parameters within subdivisions of a maximum range available according to settings contained within the processor. However, in the same field of endeavor, Anderson et al discloses a device wherein: the future slider position buffer is used to control multiple sets of MIDI output parameters within subdivisions of a maximum range available according to settings contained within the processor (Anderson et al; Para [0064]; gain control through fader interface). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the rotary control taught by Anderson as control in the device taught by Uchiyama. The motivation to do so would have been to improve the aesthetics of the device.

Regarding claim 11, Uchiyama et al in view of Koguchi et al and further in view of Anderson disclose the fade device of claim 9, but do not expressly disclose wherein: the future slider position buffer is used to control multiple sets of parameters of a digital audio processor within subdivisions of a maximum range available according to settings contained within the processor. However, in the same field of endeavor, Anderson et al discloses a device wherein: the future slider position buffer is used to control multiple sets of parameters of a digital audio processor within subdivisions of a maximum range available according to settings contained within the processor (Anderson et al; Para [0064]; gain control through fader interface). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the rotary control taught by Anderson as control in the device taught by Uchiyama. The motivation to do so would have been to reduce the internal noise within of the device.

Regarding claim 12, Uchiyama et al in view of Koguchi et al and further in view of Anderson disclose the fade device of claim 9, but do not expressly disclose wherein: the future slider position buffer is used to produce a control voltage output according to settings contained within the processor. However, in the same field of endeavor, Anderson et al discloses a device wherein: the future slider position buffer is used to produce a control voltage output according to settings contained within the processor (Anderson et al; Para [0064]; gain control through fader interface). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the rotary control taught by Anderson as control in the device taught by Uchiyama. The motivation to do so would have been to reduce the complexity of processing in the device.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al (US 2010/0230179 A1) in view of Koguchi et al (US 5,350,882) and further in view of Anderson et al (US 2016/0070275 A1) and further in view of Garet (US 2016/0189699 A1)
Regarding claim 13, Uchiyama et al in view of Koguchi et al and further in view of Anderson disclose the fade device of claim 9, but do not expressly disclose wherein: the future slider position buffer is used to control the gain of at least one of the derived signals. However, in the same field of endeavor, Garet et al discloses a device comprising wherein: the future slider position buffer is used to control the gain of at least one of the derived signals (Garet et al; Para [0317]-[0319]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the rotary control taught by Garet as control in the device taught by Uchiyama. The motivation to do so would have been to provide a plurality of options to the user of the device.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindahl et al (US 2012/0053710 A1) in view of Uchiyama et al (US 2010/0230179 A1).
Regarding claim 14, Lindahl et al disclose a fade device for making a transition from a first audio source to a second audio source (Lindahl; Fig 2) comprising:
a digital processor interconnecting a crossfader and a first mixer (Lindahl; Fig 2; processor); first mixer inputs derived from the first and second audio sources (Lindahl; Fig 2; mixer 30; Para [0036]); a first mix that is a combination of the first and second audio sources determined by a processor signal derived from the crossfader (Lindahl; Fig 2; mixer 30; Para [0037]); but do not expressly disclose a cued audio signal derived from the first or the second audio source; a modulated cued audio signal that is the cued audio signal after modulation by a latent or accelerated crossfader signal; and, a second mixer output that is a combination of the first mix and the modulated cued audio signal. However, in the same field of endeavor, Uchiyama et al discloses a device wherein a cued audio signal derived from the first or the second audio source (Uchiyama et al; Para [0028] cue effect on channel A and B); a modulated cued audio signal that is the cued audio signal after modulation by a latent or accelerated crossfader signal (Uchiyama et al; Fig 6; effecter 603 a and 603b output); and, a second mixer output that is a combination of the first mix and the modulated cued audio signal (Uchiyama et al; Fig 6; Para [0072]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the effecter taught by Uchiyama as control in the device taught by Lindahl. The motivation to do so would have been to increase the accuracy of the effect on the audio signal.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santos (US 2002/0136419 A1) in view of Flum (US 2010/0014390 A1).
Regarding claim 15. Santos discloses a fade device for making a transition from a first audio source to a second audio source (Santos; Fig 1) comprising:
a digital processor interconnecting a crossfader and a first mixer (Santos; Fig 1) first and second audio source outputs processed in first and second voltage controlled amplifiers (Santos; Fig 2; TRIM 1 and TRIM2), at least one amplifier controlled by an acceleration signal (Santos; Fig 2; crossfader 41); the acceleration signal based on predictions of future positions of a crossfader slider control (Santos; Para [0041]); cued audio from one of the first audio source, the second audio source, or an output of the first mixer (Santos; Para [0042]); and, a fade device output from a second mixer that combines the modulated cued audio and a first mixer output of combined signals derived from the first and second voltage controlled amplifier outputs (Santos; Para [0042]) but do not expressly disclose the cued audio source modulated via a latent or an accelerated version of the crossfader slider control positions. However, in the same field of endeavor, Flum discloses a device wherein: the cued audio source modulated via a latent or an accelerated version of the crossfader slider control positions (Flum; Fig 12; Para [0042][0043]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the rotary control taught by Flum as control in the device taught by Santos. The motivation to do so would have been to improve the modification of the audio signal.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santos (US 2002/0136419 A1) in view of Flum (US 2010/0014390 A1) and further in view of Koguchi (US 5,350,882).
Regarding claim 16, Santos in view of Flum disclose the fade device of claim 15, but do not expressly disclose further comprising: a modulator, the cued audio source modulated by the modulator; the modulation source providing an indication of time versus playhead positions; the time versus playhead positions indicating what portions of the cued audio will be included in the modulated cued audio; and, the time versus playhead positions indicating the order in which the included portions will be arranged. However, in the same field of endeavor, Koguchi discloses a device further comprising: a modulator, the cued audio source modulated by the modulator; the modulation source providing an indication of time versus playhead positions (Koguchi; Fig 6 col 10 lines 50-55); the time versus playhead positions indicating what portions of the cued audio will be included in the modulated cued audio; and, the time versus playhead positions indicating the order in which the included portions will be arranged (Koguchi; Fig 6 col 10 lines 50-55). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the rotary control taught by Santos as control in the device taught by Lindahl. The motivation to do so would have been the reduction of the size of the device.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651